HARALSON, J.
This case was decided on the 29th of October, 1907. This was in accordance with Act *65March 6, 1907 (Acts 1907, p. 367), which has been declared invalid (L. & N. R. R. Co. v. Grant, 153 Ala. 112, 45 South. 226), and was not in conformity with the time fixed for holding said court under Act March 2, 1907 (Acts 1907, p. 285). It follows, therefore, that the court was organized, and the judgment appealed from was rendered, at a time not provided by law; and the judgment is void for want of jurisdiction. — Grant’s Case, supra. The appeal is dismissed.
Appeal dismissed.
Tyson, O. J., and Anderson and Denson, JJ., concur.